Citation Nr: 0615373	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as due to an undiagnosed illness.

2.  Entitlement to a disability rating greater than 10 
percent for hallux valgus with bunions, left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to August 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
undersigned at a Travel Board hearing in November 2005.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

3.  The veteran's asthma disorder is associated with a 
diagnosed condition that began years after service and was 
not caused by any incident of service.

4.  The veteran's left foot hallux valgus with bunions is 
currently manifested by subjective complaints of pain and X-
ray findings of good alignment of the first metatarsal head, 
proximal phalanx and mild degenerative joint disease over the 
left foot first metatarsophalangeal joint.



CONCLUSIONS OF LAW

1.  Asthma, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

2.  The criteria for a disability rating greater than 10 
percent rating for hallux valgus with bunions, left foot, 
have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for asthma and increased rating for hallux valgus 
with bunions of the left foot.  He contends that he first 
developed breathing problems while serving in Saudi Arabia in 
1992 and later developed asthma after service.  The veteran 
also contends that his service-connected left foot disorder 
has increased in severity since a January 2004 operation on 
that foot.  Finally, the veteran contends that the severity 
of his left foot disorder has forced the veteran to go from 
full-time to part-time at his job as a mailman with the 
United States Postal Service.   

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in May 2001, February 2002, 
and April 2004.  The May 2001 letter was sent to the veteran 
after he submitted a general claim for service connection for 
Persian Gulf syndrome, to include a lung condition, in April 
2001.  The letter informed the veteran of his and VA's 
respective duties for obtaining evidence, and explained what 
the evidence must show to establish a claim for service 
connection.  In February 2002, the veteran was sent a letter 
that explained what type of evidence was needed for a claim 
for disability benefits based on Gulf War service.  In 
February 2002, the veteran submitted a specific claim for 
service connection for asthma, and in April 2004, the RO sent 
the veteran a follow-up letter on this claim.  The letter 
provided the veteran with a list of evidence VA had received, 
and indicated what type of evidence VA was responsible for 
obtaining.  The letter also included an attachment called 
"What the Evidence Must Show," which reiterated the 
requirements for substantiating a claim for service 
connection.  

The veteran filed a claim for an increased rating for his 
left foot disability in January 2004, and in April 2004 the 
RO sent him a VCAA letter specific to increased rating 
claims.  That letter explained VA's and the veteran's 
respective duties for obtaining evidence, included a status 
update on his claim, and included an attachment called "What 
the Evidence Must Show," which explained the type of 
evidence required to establish entitlement to an increased 
rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the May 2001 VCAA letter and 
the February 2002 Gulf War letter were sent to the veteran 
prior to the initial adjudication of his asthma claim in July 
2002.  Moreover, the April 2004 VCAA letter was sent to the 
veteran prior to the June 2004 initial adjudication of his 
claim for an increased rating for his hallux valgus with 
bunions, left foot. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The April 2004 letters 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the March 
2005 statement of the case (SOC) contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the discussion at the November 2005 hearing 
centered around the type of evidence needed to support his 
claim.  The veteran provided additional evidence at the 
hearing, and he did not indicate that there was any further 
evidence to be obtained. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for asthma, 
but he was not initially provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating for the claim.  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision as to that claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for asthma, any issue as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  As for the increased rating claim, the 
veteran was also not initially provided with notice of the 
type of evidence necessary to establish an effective date or 
a disability rating for the claim.  Nevertheless, as that 
claim was substantiated when service connection was awarded 
in an August 1995 rating decision, the purpose of § 5103(a) 
notice was satisfied, and the error was non-prejudicial.  
Dingess, slip op. at 21, 24.  

In short, the Board finds that the duty to notify the veteran 
was satisfied, and the Board must now examine whether the 
duty to assist was satisfied.  For claims for service 
connection and increased rating, the duty to assist includes 
obtaining relevant records.  38 C.F.R. § 3.159(c).  In the 
present case, the claims folder contains all available 
service medical records, employment records, VA medical 
records, and VA examination reports.  

The Board notes that additional employment records dated from 
August 2004 to November 2005 were received during the 
November 2005 Board hearing along with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1404(c).  The Board also 
notes that in his VA Form 9, the veteran stated that he had 
been treated at the Austin Diagnostic Medical Center for his 
asthma.  In January 2004, the RO requested these records and 
later that month a negative response was received.  At the 
November 2005 hearing, there was a discussion as to the 
veteran's medical treatment.  The veteran clarified that he 
had only received VA treatment.  The record contains VA 
treatment records dated as recent as January 2005 to 
September 2005.  The Board is unaware of any outstanding 
records that are relevant to this appeal, and, accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the Board 
will proceed with an analysis of this appeal.

Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).  

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, 
"chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Asthma

The veteran contends that service connection for asthma is 
warranted.  He has essentially proffered two separate 
theories; first, that he contracted asthma during his service 
in the Gulf War and that this disability is an "undiagnosed 
illnesses," and second that his asthma is, in fact, 
diagnosed, and was incurred during active duty.       

Service medical records are negative for a diagnosis of 
asthma or even complaints of breathing problems in service.  
During the veteran's March 1995 separation examination, the 
examiner noted that the "lungs/chest" were normal.  Also, 
in both May 1988 and March 1995 the veteran marked "no" for 
complaints of asthma on his "Report of Medical History."  

The veteran was discharged from service in August 1995.  VA 
outpatient treatment reports show that in April 2001, 
approximately six years after the veteran's discharge from 
service, the veteran reported a history of "shortness of 
breath since 1992."  Also, during the November 2005 Board 
hearing the veteran testified that he began having 
"shortness of breath" during his service in Saudi Arabia.  
At the time, the veteran attributed his breathing 
difficulties to "all the dust and oil burning that was going 
on in Saudi Arabia."  In February 2002, the veteran reported 
for a Gulf War Registry Examination.  At that time he was 
diagnosed with asthma.      

A review of the VA medical records reveal that in June 2001, 
the veteran described experiencing dyspnea on exertion.  The 
examiner noted no clear etiology, and suggested a 
consultation with pulmonary.  In July 2001, the veteran 
reported shortness of breath since 1992, although he stated 
that he ignored it until it got worse about a year and a half 
ago.  The assessment was episodic dyspnea with activity.  The 
examiner stated that "[e]tiology was unclear at this point, 
however, most likely it is benign and not due to any 
underlying lung disease."  Pulmonary function tests were 
ordered to rule out asthma or any other lung disease.  In 
August 2001 the veteran underwent an echocardiogram and was 
noted to have dyspnea, possibly related to Gulf War duty.  
There was mild pulmonic and tricuspid insufficiency, and 
mitral valve prolapse with trace regurgitation.  

In September 2001 the veteran underwent a general medical 
examination.  He complained of episodes of shortness of 
breath that were transient.  He reported stomach cramps 
associated with his shortness of breath.  The diagnosis was 
shortness of breath likely associated with a hyperacid 
stomach.  A November 2001 record contains an order to consult 
cardiology to see if a cardiac valvular abnormality could be 
the etiology for the dyspnea.  In November 2001, the veteran 
underwent pulmonary function tests.  At low doses of 
methacholine the veteran was noted to have no symptoms of 
dyspnea or wheezing, with only an occasional cough.  When the 
dose was increased, he had mild dyspnea, wheezing, and 
coughing.  

In December 2001, he underwent a cardiac evaluation.  The 
veteran reported that for one and a half years he had 
experienced shortness of breath when walking a mile, and 
sometimes less.  The impression was easy fatigue and 
shortness of breath on exertion, etiology unclear.  There was 
no objective illness of cardiac disease.  In a more recent VA 
record, dated in June 2004, the veteran was noted to have no 
asthma problems, and he only used occasional albuterol.  In 
July 2005, the veteran demonstrated no asthma symptoms at 
present, and his lungs were clear with normal respirations.  

The February 2002 VA examination reveals that the veteran's 
symptoms of shortness of breath can be attributed to a known 
clinical diagnosis, namely asthma.  Based on the evidence 
above, the Board finds that the symptomatology for which the 
veteran has complained has not resulted in a disability which 
can be said to be "undiagnosed."  Since there is, of 
record, medical evidence attributing the veteran's symptoms 
to a clinically-diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
must be denied.

Service connection is also not warranted for asthma on a 
direct basis.  There is no clinical evidence of asthma during 
service or within one year after service.  Rather, the first 
medical evidence of asthma was in 2002, which was 
approximately seven years after service separation.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  While the April 2001 record 
shows a history of shortness of breath since 1992, this 
history was obtained by the veteran.  Moreover, in a December 
2001 visit, the veteran reported shortness of breath for a 
year and a half.  Although the veteran is certainly competent 
to report his complaints of shortness of breath, this lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  While the 
veteran's belief that his asthma is related to service, he, 
as a layperson, is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is needed.  

As summarized above, the medical evidence of record 
demonstrates that despite various examinations and testing, 
the etiology of the veteran's asthma appears to be unknown.  
A notation in an August 2001 echocardiogram record indicates 
that the veteran had dyspnea, and there was a suggestion that 
this was possibly related to Gulf War duty.  However, there 
is no clinical evidence backing that statement, and it 
appears to be based on the veteran's report of his own 
history.  Moreover, this possibility is outweighed by the 
other medical evidence of record that indicates that the 
etiology for the veteran's asthma is unknown.  For example, 
in medical evaluations conducted in June 2001, July 2001, and 
December 2001, the examiners concluded that the etiology for 
the veteran's dyspnea or shortness of breath was unclear.  
This is despite intervening cardiology and pulmonary tests.  
In the absence of a medical opinion linking the veteran's 
asthma to service, there is no basis for service connection.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for asthma, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.
      
      

2.  Hallux Valgus with Bunions, Left Foot

The veteran contends that his service-connected hallux valgus 
with bunions, left foot, has increased in severity since a 
January 2004 operation on that foot.  VA medical records show 
that the veteran underwent an Austin bunionectomy to the left 
foot in January 2004.  Since this surgery, the veteran 
contends that he has been forced to alter his work schedule 
from full-time to part-time with the United States Postal 
Service.

A brief review of the history of this appeal reveals that the 
veteran was first awarded service connection for this 
disability in an August 1995 rating decision.  He was 
assigned a noncompensable rating from August 1995, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  That rating 
remained in effect until a January 2000 rating decision, at 
which time the rating was increased to 10 percent from 
December 1999.  

In January 2004, the veteran underwent an Austin bunionectomy 
on his left foot.  Following that procedure he was awarded a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
a period of convalescence following surgery for a service-
connected disability.  His left foot disability was rated 
totally disabled from January 2004 to April 2004, and then 
the 10 percent rating resumed.  The veteran disagreed with 
that rating, claiming that his foot did not heal properly and 
interfered with his ability to work and participate in 
recreation.  

The veteran's service-connected hallux valgus with bunions, 
left foot, is currently rated as 10 percent disabling under 
38 C.F.R. § 4.72, DC 5280 (2005).  Under DC 5280, a single, 
10 percent evaluation is authorized for severe hallux valgus, 
if equivalent to amputation of the great toe or if operated 
upon with resection of the metatarsal head.  38 C.F.R.  
§ 4.71a, DC 5280 (2005).  This is the highest rating the 
veteran can receive under DC 5280.  Thus, the Board must 
determine whether the veteran is entitled to a higher 
evaluation pursuant to any other potentially applicable 
diagnostic codes.  

A September 2001 VA x-ray of the right and left foot revealed 
moderate hallux valgus deformity and mild degenerative joint 
disease at the first metatarsal joint bilaterally.  Following 
the January 2004 surgery, a July 2004 follow-up record 
reveals that the veteran was having some pain in the dorsal 
aspect of the toe joint, with some restricted motion.  He 
received some injections to relieve the pain.

Evidence relevant to the current level of severity of the 
veteran's left foot disorder includes a November 2004 VA 
examination.  At the time of the examination, the veteran 
reported having bunion surgery on his left foot in January 
2004.  The surgery was successful but the veteran reported 
feeling pain in the dorsal aspect of the left first 
metatarsophalangeal (MTP) joint with some restriction on 
motion.  He was treated with injections and physical therapy.  
He also reported sharp pain during standing and walking 
alleviated by resting.  He treats the pain with Advil 800 mg.  
On physical examination, the examiner noted symmetrical feet 
with good alignment.  The skin of both feet was supple and 
without ulcerative or ischemic lesions.  The veteran had 5 
degrees dorsiflexion and 20 degrees plantar flexion.  The 
left toe had 30 degrees of dorsal flexion.  Angulation and 
dorsiflexion at the first MTP joints was about 10 degrees.  
There was no pain on range of motion and no change noted with 
repeated and resisted movements on exam.  While the veteran 
had a slight limp, there were no callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  There were no vascular changes on the skin and the 
veteran's posture, squatting, supination, pronation, and 
rising of the toes and heels was normal.  X-ray examination 
showed the first metatarsal head, proximal phalanx alignment 
to still be in good order with slight arthritis.  The 
diagnosis was bilateral hallux valgus with bunions, left foot 
status post bunion surgery with residuals, and mild 
degenerative joint disease (DJD) over the left foot first MTP 
joint.       

Also of record are VA medical records dated from January 2004 
through September 2005.  These records show complaints of and 
treatment for bilateral foot disorders.  In a January 2005 
record, the veteran complained of pain and joint stiffness.  
The examiner noted little noticeable gait change until he 
walked at least 50 feet, at which time he noticed a decrease 
in "toe off" and weight bearing on the left foot, as well 
as an antalgic gait and a slight limp.  The veteran was given 
some exercises to perform.  In February 2005, his great toe 
range of motion was 10 degrees passively, with a trace of 
motion actively.  There was no toe rolling to his gait.

During the November 2005 Board hearing the veteran testified 
that since his January 2004 surgery, he has had difficulty 
walking long distances, more than a quarter of a mile.  The 
veteran also reiterated that he was forced to alter his work 
schedule from full-time to part-time with the United States 
Postal Service.   

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's hallux valgus of the 
left foot is not warranted.  A 10 percent rating under DC 
5280 is the maximum assignable rating.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.  DC 5281 for 
severe unilateral hallux rigidus and DC 5282 for hammertoes 
each provide a maximum disability rating of 10 percent.  DC 
5283 pertains to malunion or nonunion of tarsal or metatarsal 
bones, but there is no medical evidence showing that the 
veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders; DC 5276 for acquired flatfoot, 
DC 5277 for weak foot, and DC 5278 for claw foot, also do not 
apply to the veteran's service-connected condition since 
there is no medical evidence showing that he has these 
disorders.  

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe. 38 C.F.R. § 4.71a, DC 5284 (2005).  With 
actual loss of use of the foot, a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, DC 5167 (2005).  Words such as 
"moderate," "moderately severe" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that according to 38 C.F.R. § 4.68, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were the amputation to be performed.  According to DC 5171, a 
10 percent rating is assigned for amputation of the great toe 
without metatarsal involvement, and a 30 percent rating is 
assigned for amputation of the great toe with metatarsal 
involvement.  In the present case, the veteran's left hallux 
valgus disability involves the first metatarsophalangeal 
joint.  Thus, it is not inappropriate to consider whether a 
higher rating is warranted for the left hallux valgus 
disability by analogy to DC 5284, regarding general foot 
disabilities.  

In determining the overall severity of the veteran's left 
foot disorder, the Board must note that during the November 
2005 VA examination the veteran had 10 degrees of angulation 
and dorsiflexion at the first MTP joints with no pain on 
motion.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  Also, there were no vascular changes on the skin 
and the veteran's posture, squatting, supination, pronation, 
and rising of the toes and heels was normal.  Furthermore, 
the X-ray examination of the veteran's left foot revealed 
"first metatarsal head, proximal phalanx alignment to still 
be in good order."  After reviewing these findings it is the 
judgment of the Board that the degree of impairment resulting 
from the veteran's hallux valgus of the left foot 
approximates no more than moderate impairment under DC 5284.        

The Board must also determine whether the veteran is entitled 
to a separate rating for arthritis.  Degenerative arthritis 
is to be evaluated based on the limitation of motion of the 
joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2005).

As was noted earlier, the November 2004 examination showed 
mild degenerative joint disease (DJD) over the left foot 
first MTP joint.  The MTP joint is considered a minor joint.  
38 C.F.R. § 4.45 (2005).  A review of the diagnostic codes 
pertaining to the feet reveals that there are no diagnostic 
codes for limitation of motion of the toes.  Although DC 5271 
pertains to limited motion of the ankle, the veteran's left 
foot disability is not manifested by any impairment of the 
ankle.  There is no X-ray evidence of involvement of two or 
more minor joint groups, thus, a separate rating for 
arthritis of the veteran's left foot is not warranted.  
Moreover, the Board finds that any limitation of motion that 
the veteran currently experiences in his left hallux valgus 
disability is contemplated by the currently assigned 10 
percent rating.  

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995)(diagnostic codes that provide ratings solely 
based on loss of range of motion must consider functional 
loss and factors of joint disability attributable to pain).  
The Board has considered whether a higher rating is warranted 
for the left foot hallux valgus, based on the veteran's 
complaints of pain and limited function.  The medical 
evidence clearly shows that the veteran has reported pain in 
his left great toe area.  However, in the most recent VA 
examination of record, in November 2004, the examiner noted 
that although the veteran walked with a slight limp, there 
were no callosites, breakdown, or unusual shoe wear pattern 
that indicated abnormal weight bearing.  Moreover, VA 
clinical records dated in early 2005 reflect little 
noticeable gait change until the veteran walked at least 50 
feet.  At that point, there was some decrease in "toe off" 
and a slight limp.  The Board finds that the veteran's pain 
and functional loss in his left foot hallux valgus are 
adequately represented by the currently assigned 10 percent 
disability rating.  Notably, the veteran is already receiving 
the maximum rating available for hallux valgus under DC 5280, 
the 10 percent rating represents a "moderate" foot 
disability under DC 5284.  The Board does not find that the 
medical evidence presents such disabling symptomatology so as 
to warrant a rating in excess of 10 percent at this time.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 
206-7.  

Noting the medical evidence in this case of post-surgical 
scarring associated with the veteran's left foot surgery, the 
Board has also considered whether a separate evaluation is 
warranted for scarring.  While the evaluation of the same 
disability manifestations under various diagnoses is 
prohibited, see 38 C.F.R. § 4.14 (2005), separate evaluations 
are warranted for different disability manifestations, even 
when all are associated with the same service-connected 
injury or disease, provided that the symptomatology of one 
problem does not duplicate or overlap with that of another.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.25(b) (2005).  The Board finds, however, that 
neither the lay nor the medical evidence in this case 
identifies any symptomatology separate and distinct from 
hallux valgus indicative of a disability of the skin.  
Medical assessments of record disclose that the scars from 
the Austin bunionectomy January 2004 surgery are well healed 
and asymptomatic.  The veteran's account of his left hallux 
valgus disorder has not claimed a skin problem separate and 
apart from the veteran's left foot disorder.  

In short, the Board finds that the evidence supports a 10 
percent disability rating for hallux valgus, left foot, but 
the preponderance of the evidence is against a higher rating 
at this time.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
veteran's disability, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a rating in excess of 10 percent for left foot 
hallus valgus.  The Board has considered the benefit of the 
doubt rule in this case, but as the evidence is not in 
relative equipoise, that rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's left 
foot hallux valgus disability presents such an exceptional or 
unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  At the November 2005 hearing, the veteran 
indicated that he used to work as a mail carrier, and would 
walk over eight miles a day.  He reported that his foot 
disability caused him to lose that position, and he currently 
had a part-time position with the postal office.  In a 
statement received in November 2005 from the veteran's 
supervisor, it was noted that following the veteran's foot 
surgery, he was restricted to working no more than eight 
hours a day, and he had to wear tennis shoes.  In light of 
these factors, it was determined that "for the good of all 
parties involved," the veteran would take a part-time 
position with the United States Postal Service that required 
less strenuous work and wear and tear on his foot.  

The Board acknowledges that the veteran's employment as a 
mail carrier was adversely affected by his service-connected 
left foot disorder.  However, the Board finds that any impact 
that the veteran's service connected disability has on his 
employability is adequately reflected by the 10 percent 
disability rating assigned.  The percentage ratings that are 
assigned in the Schedule for Rating Disabilities represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1  Although the veteran's job as a 
postal carrier was adversely affected by his foot disability, 
there is no indication in the record that his left hallux 
valgus disability is so exceptional that the rating criteria 
are inadequate to evaluate his disability.  The veteran may 
not be able to work in a position as physically demanding as 
that of a mail carrier, but he is evidently able to work in 
another setting, as demonstrated by his current work with the 
post office.  Although his current position is part-time, 
there is no indication in the record that the part-time 
status is because of his disability.  In short, in the 
absence of evidence in the record of frequent periods of 
hospitalization or marked interference with employment, there 
is no indication that the schedular criteria are inadequate 
to evaluate the veteran's status post left fibular fracture 
with ankle instability.  As such, the Board finds no basis to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996) (the Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)). 




ORDER

Service connection for asthma is denied.  

A disability rating greater than 10 percent rating for hallux 
valgus with bunions, left foot, is denied.




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


